The certification by the Court of Appeals pursuant to Administrative Order No. 1984-2 that its decision in this case conflicts with its decisions in People v Rodgers, 30 Mich App 582 (1971), People v Crawford, 144 Mich App 86 (1985), People v Martinez, 147 Mich App 94 (1985), People v Timothy Moore, Court of Appeals Docket No. 89319, per curiam opinion released February 19, 1987, lv gtd 429 Mich 858 (1987), and People v Harden, 166 Mich App 106 (1988), is considered, and in the absence of an application for leave to appeal, the Court declines to order further consideration of the question presented. See People v Timothy Moore, 432 Mich 311 (1989).